Citation Nr: 1760465	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-24 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disability, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for tinnitus, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In March 2016, the Board remanded these issues for a hearing.  In August 2016, the Veteran had a personal hearing before the undersigned VLJ.
 
In this decision, the Board is reopening both claims and granting them. 


FINDINGS OF FACT

1.  A February 1984 decision denied service connection for tinnitus.  A May 2008 decision denied service connection for an acquired psychiatric disability, specifically, PTSD.  The Veteran did not appeal those decisions.  Since then, evidence has been received that raises a reasonable possibility of substantiating the claims.

2.  The Veteran's tinnitus incepted while in service.

3.  His depressive disorder and PTSD are related to service.



CONCLUSIONS OF LAW

1.  The February 1984 and May 2008 decisions are now final.  New and material evidence has since been received, and the claims are reopened.  38 U.S.C. §§ 1110, 5107(b), 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2017).

2.  The criteria are met for service connection for tinnitus, depressive disorder, and PTSD.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, VA decisions that are not timely appealed are final.  See 38 U.S.C. § 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2017).  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156.  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran's claim to service connect tinnitus was last denied in February 1984 because the evidence did not show that any complaints during service.  His claim for an acquired psychiatric disability was last denied in May 2008 because the record did not show a current disability related to service.  He did not appeal these decisions, and they have become final.  Since then, the Veteran has provided testimony regarding his tinnitus symptoms in service and thereafter, which were not previously of record.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).
The record also shows he has current diagnoses of PTSD and depressive disorder.   This evidence raises the possibility of substantiating the claims and they are reopened.  

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In regard to tinnitus, the record shows the Veteran complained of ringing in his ears at the May 1969 VA examination, which was conducted within a year of his separation.  He also complained of ringing in his ear at the January 1984 VA examination.  He was diagnosed with tinnitus at both of those examinations.  He continues to complain of tinnitus today.

His STRs do not show any complaints of ringing ears.  However, during his hearing, he asserted that he had the ringing in his ears since he was in service.  This is supported by the fact that he mentioned it at the May 1969 VA examination.  The Board finds his testimony credible.  

Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is "subjective," its existence is generally determined by whether the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds him competent to attest to his tinnitus symptoms.   

Given that the record shows a diagnosis within a year of separation, persistent symptoms since then and probative testimony regarding in-service onset, the Board finds that service connection is warranted for tinnitus.

In regard to his acquired psychiatric disability, the Veteran argues that he has provided competent medical evidence of a diagnosis and relationship to his service.  
He argues that the RO improperly obtained a VA medical opinion, that the evidence was in his favor, and that the claim should have been granted.  See Austin v. Brown, 6 Vet.App. 547, 552 (1994).

To establish entitlement to service connection for PTSD, there must be:  (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), which requires it be diagnosed in accordance with the DSM; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and, (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The Veteran served in Vietnam, and has reported stressors associated with such service.  In particular, he reported while working in the motor pool, Viet Cong units infiltrated the camp and there were many deaths.  This stressor was confirmed.

The record shows, in July 1983, the Veteran reporting then-current distress over incidents in service.  In December 1984, that he was preoccupied with events from Vietnam, and that he described Vietnam as very stressful because of always having to be on the move and always in fear of your life.  He described stress involved with learning of his brother's injury but being unable to go see him.  He described having a hard time fitting back in once returning from Vietnam.  At a Board hearing in Mary 1985, he reported that he continued to have nightmares of his experiences.  He reported these dreams, as well as anxiety, continued in August 1995.  VA treatment records from the 2000's show hypervigilance, hyperstartle, sleep problems, nightmares, depression, and anxiety, and provisional PTSD diagnoses.

A September 2011 private opinion diagnoses PTSD and depressive disorder.  The examiner attributed these diagnoses to service, noting that he has intrusive recollections of the events, bad dreams, flashbacks, hypervigilance and hyperstartle.  An August 2012 private opinion indicates the Veteran took a diagnostic test, the PDS, which aids in the diagnosis of the PTSD based on the criteria contained in the DSM, and which showed severe impairment as a result of his PTSD.

The March 2014 VA examiner disagreed with the private opinions, and opined that the record did not show a link to the military.  There was no discussion of the records from the 1980s and 1990s showing symptoms related to service.

Based on the above evidence showing a diagnosis made in accordance with the DSM, and a diagnosis related back to service, as well as verified stressors, and persistent symptoms documented since the 1980s, the Board finds that the evidence is at least in relative equipoise.  Thus, doubt is resolved in his favor, and service connection for depressive disorder and PTSD is granted.  


ORDER

The claims of entitlement to service connection for tinnitus and for an acquired psychiatric disability are reopened.

Service connection for tinnitus is granted.

Service connection for depressive disorder and PTSD is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


